Title: Memorandum to Albert Gallatin [on or before 21 June 1802]
From: Jefferson, Thomas
To: Gallatin, Albert


            [on or before 21 June 1802]
            A Premium of 50. D. is offered for
            The most approved plan of an Hospital of 4000. square feet area, two stories of 10 & 8. f. high with cellars below; the rooms for the sick to be well aired, & of varied sizes from 10. to 20. f. square. the appearance of the building, convenient distribution of the rooms, and economy of space & construction will be principally regarded in the decision. a ground plan, elevation & section will be expected to be delivered at the Treasury office on or before the day of plans not approved shall be returned.
            Th:J. proposes to mr Gallatin that some such advertisement as the above be published in Washington where there are many architects who will probably compete for the premium.
            in the erection of public buildings, taste, convenience & economy should all be respected.
          